Citation Nr: 1213367	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-40 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for post-operative left patella-femoral pain syndrome, to include on the basis of scars.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had service from 1973 to 1993 in the Missouri Air National Guard, when she retired with more than 20 years of service.  The Veteran has been granted service connection for a left knee disability incurred during her final enlistment, and status as a Veteran has been established.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In April 2009, the Veteran reported that she had a torn meniscus.  Evaluation dated in August 2010 reflects that the Veteran provided private clinical records which she believed supported this report, and these records were to be "scanned" into the clinical records.  Unfortunately, it does not appear that the record includes the referenced private clinical records described in the August 2010 outpatient notes.  The VA clinical records during the pendency of this appeal reference private treatment, but the Board is unable to locate private clinical records.  The only clinical record associated with the virtual file is the report of a 2009 (fee-basis) VA examination.

The provider who evaluated the Veteran in May 2010 suspected a meniscus tear.  It appears that the provider who evaluated the Veteran in August 2010 did not suspect a meniscus tear, but the final clinical opinion as to whether a meniscus tear was present is not clear.  The examiner who conducted the February 2011 VA examination did not express an opinion as to whether dislocated cartilage was present or whether the Veteran had symptomatic residuals of prior removal of dislocated cartilage.  That examiner noted that the Veteran provided a history of two arthroscopic surgeries, but the examiner discussed only history as provided by the Veteran, and did not summarize review of the records.  It does not appear that the examiner reviewed the Veteran's operative records from 1995 or 1998 or the May 2010 VA outpatient records.  

The Veteran may be entitled to an evaluation for symptomatic post-operative residuals of the meniscus surgeries, based on the February 2009 VA examination, separate from the evaluation for instability and subluxations.  VAOPGCPREC 23-97.  However, it is also possible that the Veteran may be entitled to an evaluation for dislocated meniscus currently present, if the suspected dislocation of a meniscus discussed in a May 2010 VA outpatient treatment note is confirmed.  VAOPGCPREC 9-98.  Unfortunately, the claims file does not establish whether or not dislocated cartilage was present during the pendency of the appeal.  

The report of the February 2009 VA examination states that the Veteran has two small incision scars on the left knee, and states that the scars are not adherent and do not interfere with motion or function.  The examiner did not comment on whether the scars were painful or unstable.  The examiner who conducted the February 2011 VA examination did not describe the Veteran's scars.  This is significant, since the Veteran has indicated that the scars are one basis for granting an increased evaluation.  The Veteran is potentially entitled to separate ratings for the scars if there is pain, tenderness, or similar symptomatology.  Esteban v. Brown, 6 Vet App 259 (1994).  Further description of the scars is required.  

The Board emphasizes that the Veteran must be evaluated for all symptomatology of left knee disability, to the extent that symptomatology evaluated under one Diagnostic Code is not duplicative of or overlapping with the symptomatology evaluated under other applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 9-04; VAOPGCPREC 9-98; VAOPGCPREC 23-97.  

The Board also notes that service record envelopes associated with the claims file are marked to show that there are 4 envelopes (1 of 4, 2 of 4, and 3 of 4) but only 3 envelopes are present in the file.  It appears, based on the fact that a "File Charge Card" has been placed in the file, that another service record envelope may be available, and should be associated with the claims file if located.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify any non-VA providers who have treated her for left knee disability since December 2008, and to submit or identify any other evidence which might substantiate her claim.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is her responsibility to submit them.

2.  Identify the "private orthopedist" records referenced in the August 26, 2010, VA notes, and associate the records which were to be electronically copied with the file or the virtual file.  If the records cannot now be identified, ask the Veteran to verify that all private providers who treated her from December 2008 to the present have been identified, and associate that response with the claims file.   

3.  Obtain VA clinical records from August 2010 to the present, and associate those records with the file or the virtual file.  

4.  Determine whether the portion of the file noted on a File Charge Card placed in the file above the service record envelopes can be located. 

5.  After all of the above development is completed, schedule the Veteran for a VA examination to determine the manifestations and severity of the current left knee disability.  The examiner should review the claims folder and note such review in the examination report.  In particular, the examiner must discuss and summarize review of records of the 1995 and 1998 VA surgeries, including discussion of both removals of torn meniscus and retinaculum release.  If insufficient evidence is included in the claims file, the examiner should review the original records of the VA procedures.  

All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, if deemed necessary by the examiner to properly evaluate the Veteran's left knee.  Then, the examiner must do the following:
	Record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on functional limitations.
	Determine the range of motion of the Veteran's left knee, in degrees, using a goniometer and noting by comparison the normal range of motion of the knee, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and ends and the examiner must report this finding.  
	With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment, including as due to pain.  
	State whether there is any weakened movement, incoordination, excess fatigability, or pain on movement after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of the additional degrees of limitation of motion lost.  
	Finally, the examiner must provide an opinion as to whether there is dislocated cartilage in the left knee, and describe symptoms attributable to previous removal of dislocated cartilage, if no dislocated cartilage is currently present.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

6.  The Veteran must be afforded VA examination of the left knee scars.  The examiner should identify all symptoms associated with the scars.  The examiner should describe each scar, including the size, location, and any symptoms related to a scar, to include whether a scar is tender on examination, limits motion or function, or has any other manifestation.

7.  The agency of original jurisdiction should review the examination report to ensure that it contains the information requested in this remand and readjudicate the claim.  If the appeal is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

